DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on May 24, 2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.

The disclosure is objected to because of the following informalities: on page 15, line 9, Figure 2 is mentioned; however, there is only one Figure in this instant specification.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2007-0051400, optionally further in view of CN 202808393.
KR ‘400 discloses a process for producing tungsten hexafluoride by reacting metal tungsten with fluorine, nitrogen fluoride or mixture thereof (note claim 1) at a temperature of 250 to 950oC (note claim 2).  This range overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the instant claims 2, 17, and 21, KR ‘400 discloses that fluorine, nitrogen trifluoride gas and mixture thereof can be used (note claim 1).
For the instant claims 13 and 22, KR ‘400 discloses the use of fluorine, since KR ‘400 does not specifically require the use of any diluent (note claim 1), KR ‘400 fairly teaches or suggests that undiluted fluorine could be used.
For the instant claims 14, 17 and 23, KR ‘400 discloses that the reaction can be carried out in a tube, this fairly suggests that the tube is a fixed bed.
Optionally, CN ‘393 discloses that Korean Patent No. 0727272 (which is in the same patent family as the KR ‘400) discloses a method for preparing WF6 by contacting and reacting metal tungsten and fluorine or nitrogen trifluoride in a horizontal tubular fixed bed reactor (note paragraph [0005]).

The difference is KR ‘400 does not specifically disclose that an inner wall temperature of the reaction vessel is maintained at a temperature of 400oC or lower by the coolant jacket.
KR ‘400; however, does disclose that the reaction between tungsten and fluorine is a strong exothermic reaction and the reactor can be cooled using a heating medium (note first paragraph on page 3).  
It would have been obvious to one of ordinary skill in the art to use a cooling jacket in order to cool the reactor using a cooling medium in the process of KR ‘400.  It would also have been obvious to one skill in the art to maintain the temperature inner wall of the reactor at an appropriate temperature so that the heat generated from the reaction could be removed to maintain the desired reaction temperature.

For the instant claims 15 and 20, since the reaction is a strong exothermic reaction and the heated generated is removed through the cooling jacket, it would have been obvious to one skilled in the art to reasonably expect that there would hot spots with temperature much higher than the desired reaction temperature, such as 1200oC.  As disclosed in the instant specification, the reaction temperature is the reaction temperature in a substantially circular area of at least 1 mm or more diameter (note paragraph [0031], page 11, lines 15-18) and “at least a part of the reaction region 21a reaches 800oC or higher”.
For the instant claims 16 and 24, it would have been obvious to one skilled in the art use an appropriate coolant with an appropriate film coefficient of heat transfer between the coolant and the reaction vessel in order to maintain the reaction within the desired temperature.
Optionally, CN ‘393 can be applied to disclose a process for producing tungsten hexafluoride using a reactor having a cooling jacket 2 (note Figure 3).  CN ‘393 discloses that water can be used as the coolant (cooling medium) (note paragraph [0014]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 3, 2022